                Case 19-50256-BLS       Doc 27    Filed 05/05/20    Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:
                                                             Chapter 7
JEVIC HOLDING CORP., et al.,
                                                             Case No. 08-11006 (BLS)
                       Debtors.                              (Jointly Administered)


THE CIT GROUP/BUSINESS CREDIT, INC., as agent
for itself and the Lender Group,

                         Plaintiff,
                v.
                                                             Adv. Pro. No. 19-50256 (BLS)
JEVIC HOLDING CORP., et al.,

                         Defendants.


                      NOTICE OF DISMISSAL OF CLAIMS AGAINST
                             WILLIAMS SCOTSMAN, INC.
TO THE CLERK OF THE COURT:


         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(i), as made applicable by Federal

Rule of Bankruptcy Procedure 7041, plaintiff The CIT Group/Business Credit, Inc., as agent, by

and through its counsel, hereby dismisses all claims against defendant Williams Scotsman, Inc.

in the above-captioned adversary proceeding.
             Case 19-50256-BLS   Doc 27     Filed 05/05/20     Page 2 of 2




Dated: May 5, 2020                   Respectfully submitted,
Wilmington, Delaware
                                     REED SMITH LLP

                                 By: /s/ Katelin A. Morales
                                     Kurt F. Gwynne (No. 3951)
                                     Katelin A. Morales (No. 6683)
                                     1201 Market Street, Suite 1500
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 778-7500
                                     Facsimile: (302) 778-7575
                                     Email: kgwynne@reedsmith.com
                                     Email: kmorales@reedsmith.com

                                     Counsel for Plaintiff The CIT Group/Business
                                     Credit, Inc., as agent for itself and the Lender
                                     Group




                                        2
